Citation Nr: 0506505	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1951 to November 1954.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
decision of the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for hearing loss and denied service connection for 
tinnitus.  At the veteran's request, a hearing was scheduled 
before a Veterans Law Judge in November 2004.  He did not 
report.  

The record contains two April 2003 VA examination reports 
that appear at first glance to document examination results 
pertaining to the veteran.  However, only one of the reports 
actually describes the veteran's examination results.  The 
other examination report lists the veteran's name at the very 
top.  However, the body of the examination report identifies 
a different patient under the "patient name" heading and 
then lists this different patient's identifying information, 
age and service dates.  The report then presents findings 
pertaining to the other patient.  



FINDING OF FACT

It is not shown that the veteran has tinnitus.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
Regulations implementing the VCAA are at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.   A 
February 2003 VA letter (prior to the rating appealed) and a 
November 2003 letter informed him of his and VA's 
responsibilities in claims development and of the type of 
evidence needed to establish his claim.  The May 2003 rating 
decision and a July 2003 statement of the case (SOC) notified 
the veteran of applicable laws and regulations, of what the 
evidence showed, and why his claim was denied.  (Although the 
May 2003 rating decision mistakenly reported another 
veteran's records as pertaining to the veteran, he is not 
prejudiced by such error, as it does not affect the basis for 
the decision below.  While the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
both the February 2003 and November 2003 letters advised him 
to submit or identify any additional evidence that would 
support his claim.    This was equivalent to advising the 
veteran to submit everything he had pertinent to the claim.  
There is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of VA and private medical 
treatment and asked him to submit or identify any additional 
evidence that would support his claim.  VA also arranged for 
a medical examination in April 2003.  The veteran has not 
identified any additional evidence pertinent to his claim.  
VA's assistance obligations are met.  No further assistance 
to the veteran is required.  He is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

Service records indicate that the veteran served in the Air 
Force as an aircraft mechanic.  Service medical records 
reveal no complaints, treatment or diagnosis of tinnitus.  On 
entry examination whispered and spoken voice hearing was 
15/15.  On separation examination whispered voice hearing was 
15/15.    

Private audiological evaluations in November 2000 and 
September 2002 revealed a bilateral hearing loss.  There was 
no mention of any problems with tinnitus.  

In a February 2003 statement, the veteran indicated that he 
was subjected to engine and jet engine noise while working on 
B-36 aircraft in service, and that such exposure caused his 
hearing impairment.

On April 2003 VA compensation and pension examination, a 
bilateral mild to severe predominately high frequency hearing 
loss was diagnosed.  The veteran denied tinnitus. 

A July 2003 letter from the veteran's wife did not mention 
tinnitus.

In his July 2003 Form 9, the veteran responded to the RO's 
May 2003 rating decision findings concerning tinnitus (which 
were based on the examination report pertaining to the other 
patient), stating that he could not have recurrent tinnitus 
in his left ear because he was nearly deaf on that side and 
could not have recurrent tinnitus in his right ear for just 
15 months because his hearing had slowly faded from discharge 
from service to the present, a time-period much longer than 
15 months.  

In a November 2004 statement, the veteran's representative 
indicated that the veteran had explained in his Form 9 that 
he had had tinnitus since discharge from service but that the 
condition had become more serious in the fifteen months prior 
to the April 2003 VA examination.  The representative 
suggested that perhaps the April 2003 examination report 
resulted from a miscommunication.  

In a February 2005 brief, the veteran's representative argued 
that tinnitus is the type of condition that can manifest long 
after in service noise exposure.  He also argued that 
tinnitus is a subjective condition, and its presence can be 
established based on history reported by the veteran coupled 
with reasonable inferences from the file.  The representative 
argued that the veteran was given insufficient notice as to 
what he could submit to establish that he had tinnitus, such 
a private examination report or lay statements that he had 
complaints of tinnitus after service.   
III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Whether a claimed disability exists is a medical 
question, and requires competent medical evidence.  Here, 
there is no medical evidence indicating that the veteran 
currently has (or for that matter ever had) tinnitus.  His 
service medical records were negative for any indication of 
tinnitus.  The only competent (medical) evidence specifically 
addressing that matter is the report of the VA examination in 
April 2003, when the veteran denied tinnitus.   In the 
absence of proof of a present disability, there cannot be a 
valid claim of service connection.  Hickson, supra.  See also 
Brammer v. Derwinskii, 3 Vet. App. 223, 225 (1992).  

The Board has noted the arguments by the veteran's 
representative that he should have been notified he could 
supplement the evidentiary record with private medical and 
lay statements (and considered whether he indeed is 
prejudiced by any such notice deficiency).  However, he was 
asked to identify private medical record sources, and private 
medical records have been obtained.  And lay statements would 
not be competent evidence in the matter of medical diagnosis, 
and would not serve to overcome the failure to satisfy the 
initial threshold in a claim of service connection.  Where 
the veteran denies he now has the disability for which he 
seeks service connection (and there is no evidence in the 
record of such disability), further development of lay 
evidence would be pointless.  

The preponderance of the evidence is against the veteran's 
claim and it must be denied.    


ORDER

Service connection for tinnitus is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


